—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 14, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Board found that claimant, a part-time clerical worker, left her job after her supervisor criticized her work performance. It also found that any misperception claimant may have had about her job status was clarified when she was told that she had not been fired and could return to work. The Board thus concluded that claimant’s choice to stay away was voluntary and made for reasons which were personal and noncompelling. Insofar as the Board’s decision is supported by substantial evidence, it must be upheld.
Cardona, P. J., Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.